 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    J.P. PARNELL,                                     No. 2:16-cv-1556 MCE CKD (PC)
12                       Plaintiff,
13            v.                                        ORDER
14    A. MARTINEZ, et al.,
15                       Defendants.
16

17           Plaintiff has requested an extension of time to file objections to the court’s September 19,

18   2018 findings and recommendations. Good cause appearing, IT IS HEREBY ORDERED that:

19           1. Plaintiff’s request for an extension of time (ECF No. 36) is granted;

20           2. Plaintiff is granted 30 days within which to file objections to the court’s September 19,

21   2018 findings and recommendations.

22   Dated: October 23, 2018
                                                      _____________________________________
23
                                                      CAROLYN K. DELANEY
24                                                    UNITED STATES MAGISTRATE JUDGE

25

26
27   1
     parn1556.eot
28
